Case 2:20-cr-00016-TSK-MJA Document 30 Filed 01/25/21 Page 1 of 5 PageID #: 66



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


UNITED STATES OF AMERICA,

                  Plaintiff,

       v.                                     Crim. Action No.: 2:20-CR-16
                                                            (Judge Kleeh)

RODNEY ALLEN ROWAN,

                  Defendant.

     ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 29],
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       On   January   4,    2021,    the     Defendant,    Rodney    Allen   Rowan

(“Rowan”), appeared before United States Magistrate Judge Michael

J. Aloi and moved for permission to enter a plea of GUILTY to Count

One of the Indictment, charging him with Possession with Intent to

Distribute at Least Fifty Grams of Methamphetamine, in violation

of    Title    21,    United        States     Code,      Sections     841(a)(1),

841(b)(1)(A(viii).         Rowan    stated    that   he   understood    that   the

magistrate judge is not a United States District Judge, and Rowan

consented to pleading before the magistrate judge.                     This Court

referred Rowan’s plea of guilty to the magistrate judge for the

purpose of administering the allocution, pursuant to Federal Rule

of Criminal Procedure 11, making a finding as to whether the plea

was knowingly and voluntarily entered, and recommending to this

Court whether the plea should be accepted.
Case 2:20-cr-00016-TSK-MJA Document 30 Filed 01/25/21 Page 2 of 5 PageID #: 67



USA v. ROWAN                                                      2:20-CR-16
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 29],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      Based upon Rowan’s statements during the plea hearing, and

the Government’s proffer establishing that an independent factual

basis for the plea existed, the magistrate judge found that Rowan

was competent to enter a plea, that the plea was freely and

voluntarily given, that Rowan was aware of the nature of the

charges against him and the consequences of his plea, and that a

factual basis existed for the tendered plea.         The magistrate judge

issued a Report and Recommendation Concerning Plea of Guilty in

Felony Case (“R&R”) [Dkt. No. 29] finding a factual basis for the

plea and recommending that this Court accept Rowan’s plea of guilty

to Count One of the Indictment.

      The magistrate judge also directed the parties to file any

written objections to the R&R within fourteen (14) days after

service of the R&R.         He further advised that failure to file

objections would result in a waiver of the right to appeal from a

judgment of this Court based on the R&R.           Neither Rowan nor the

Government filed objections to the R&R.

      Accordingly, this Court ADOPTS the magistrate judge’s R&R

[Dkt. No. 29], provisionally ACCEPTS Rowan’s guilty plea, and

ADJUDGES him GUILTY of the crime charged in Count One of the

Indictment.

                                      2
Case 2:20-cr-00016-TSK-MJA Document 30 Filed 01/25/21 Page 3 of 5 PageID #: 68



USA v. ROWAN                                                          2:20-CR-16
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 29],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

the Court DEFERS acceptance of the proposed plea agreement until

it has received and reviewed the presentence investigation report

prepared in this matter.

      Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS the

following:

      1.    The   Probation     Officer    shall   undertake     a   presentence

investigation of Rowan, and prepare a presentence investigation

report for the Court;

      2.    The    Government    and   Rowan   shall   each      provide   their

narrative descriptions of the offense to the Probation Officer by

February 5, 2021;

      3.    The presentence investigation report shall be disclosed

to Rowan, his counsel, and the Government on or before April 6,

2021;   however,    the   Probation    Officer     shall   not    disclose   any

sentencing recommendations made pursuant to Fed. R. Crim. P.

32(e)(3);

      4.    Counsel may file written objections to the presentence

investigation report on or before April 20, 2021;




                                       3
Case 2:20-cr-00016-TSK-MJA Document 30 Filed 01/25/21 Page 4 of 5 PageID #: 69



USA v. ROWAN                                                      2:20-CR-16
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 29],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      5.     The Office of Probation shall submit the presentence

investigation report with addendum to the Court on or before May

4, 2021; and

      6.     Counsel may file any written sentencing memorandum or

statements     and    motions   for   departure    from    the   Sentencing

Guidelines, including the factual basis for the same, on or before

May 11, 2021.

      The magistrate judge remanded Defendant to the custody of the

United States Marshals Service.

      The Court will conduct the Sentencing Hearing for Rowan on

May 24, 2021, at 2:30 p.m., at the Elkins, West Virginia point of

holding court.       If counsel anticipates having multiple witnesses

or an otherwise lengthy sentencing hearing, please notify the

Judge’s chamber staff so that an adequate amount of time can be

scheduled.

      It is so ORDERED.




                                      4
Case 2:20-cr-00016-TSK-MJA Document 30 Filed 01/25/21 Page 5 of 5 PageID #: 70



USA v. ROWAN                                                      2:20-CR-16
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 29],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      The Clerk is directed to transmit copies of this Order to

counsel of record and all appropriate agencies.

DATED: January 25, 2021.


                                    /s/ Thomas S. Kleeh
                                    THOMAS S. KLEEH
                                    UNITED STATES DISTRICT JUDGE




                                      5
